Case 1:18-cv-03152-JRS-TAB Document 1 Filed 10/11/18 Page 1 of 4 PageID #: 1



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

ROBIN BROOKS, ON HER OWN BEHALF AND )
ON BEHALF OF THOSE SIMILARLY SITUATED, )
                                       )
                    PLAINTIFF,         )
                                       )
V.                                     )             Case No. 1:18-cv-3152
                                       )
GPM INVESTMENTS, LLC,                  )
                                       )
                    DEFENDANT.         )

                            COMPLAINT AND DEMAND FOR JURY TRIAL

       Comes now Robin Brooks (“Brooks”), on her own behalf and on behalf of those similarly

situated, and brings this action against Defendant GPM Investments, LLC (“GPM”) for violation of

the Equal Pay Act of 1963, 29 U.S.C. §206(d) (“EPA”), and shows as follows:

                                                 PARTIES

   1. Robin Brooks is an individual who resides Tippecanoe County, Indiana.

   2. Brooks is a female.

   3. At the times relevant to her claims, Brooks was an employee of GPM within the meaning of

       the EPA.

   4. Defendant is a Virginia limited liability company doing business in Indiana, with its principal

       place of business at 8565Magellan Parkway, Richmond, Virginia.

   5. Defendant’s registered agent in Indiana is located at 155 East Market Street, Suite 800,

       Indianapolis, Indiana.

   6. Upon Plaintiff’s information and belief, Defendant may be found in this judicial district.

   7. Upon Plaintiff’s information and belief, a significant portion of the conduct upon which

       Plaintiff’s claim arises occurred in, originated in, or is related to this judicial district.
Case 1:18-cv-03152-JRS-TAB Document 1 Filed 10/11/18 Page 2 of 4 PageID #: 2



  8. At the times relevant to Plaintiff’s claims, and those similarly situated, Defendant was an

     employer within the meaning of the EPA.

                                   JURISDICTION AND VENUE

  9. This Court properly has jurisdiction to hear this case pursuant to 28 U.S.C. §1331 because

     Plaintiff asserts a claim arising under federal law, to wit, the EPA.

  10. This Court is a proper venue for this case pursuant to 28 U.S.C. §1391 because Defendant

     may be found in this district, and because a substantial portion of the events giving rise to

     Plaintiff’s Complaint occurred in this district.

                                  EQUAL PAY ACT COVERAGE

  11. Defendant is an employer within the meaning of the Equal Pay Act, 29 U.S.C. §203(d).

  12. Defendant was an enterprise engaged in commerce or in the production of goods for

     commerce, inasmuch as Defendant had employees who handled, sold, or otherwise worked

     on goods or materials that have moved or been used in interstate commerce, and has annual

     gross volume of sales in excess of $500,000.00.

  13. Plaintiff and those similarly situated are employees within the meaning of the EPA, 29

     U.S.C. §203(e)(1).

                                    FACTUAL ALLEGATIONS

  14. Brooks worked for Defendant as a district manager.

  15. For her work for Defendant as a district manager, Brooks was paid an annual salary.

  16. Brooks’ last annual salary was approximately $50,000.00.

  17. Brooks’ male colleague, Jared Payton, worked as a district manager.

  18. Brooks did work that was substantially equal to that of male employees of Defendant.

  19. Brooks did work that was substantially equal to that of Jared Payton.

  20. Brooks and a male employee did their jobs under similar working conditions.
Case 1:18-cv-03152-JRS-TAB Document 1 Filed 10/11/18 Page 3 of 4 PageID #: 3



  21. Brooks and Jared Payton did their jobs under similar working conditions.

  22. Defendant paid Brooks less money than a male employee doing substantially equal work.

  23. Defendant paid Brooks less money than Jared Payton, who was doing substantially equal

     work.

  24. Brooks brought this pay disparity to Defendant’s attention.

  25. Defendant’s human resources director agreed that Brooks was being paid less than a male

     employee doing substantially equal work under similar working conditions.

  26. Despite it being identified and recognized that brooks was being paid less than a male

     employee doing substantially equal work under similar working conditions, Defendant

     declined to remedy the disparity.

                        COLLECTIVE ACTION FACTUAL ALLEGATIONS

  27. Defendant maintained a policy, pattern, practice, or plan by which women were paid less

     than men for substantially equal work performed under similar working conditions, or which

     resulted in women being paid less than men for substantially equal work performed under

     similar working conditions.

  28. Upon Plaintiff’s information and belief, this policy, pattern, practice or plan was not unique

     to Plaintiff, but affected other women employed by Defendant as district managers.

  29. Upon Plaintiff’s information and belief, Plaintiff and other female district managers

     employed by Defendant are similarly situated in that they were subjected to the same policy,

     pattern, practice or plan which resulted in disparate pay when compared against men

     performing substantially equal work under similar conditions.

                       COUNT I – VIOLATION OF THE EQUAL PAY ACT

  30. Plaintiff, and those similarly situated, did work for Defendant which was substantially equal

     to that of male employees of Defendant.
Case 1:18-cv-03152-JRS-TAB Document 1 Filed 10/11/18 Page 4 of 4 PageID #: 4



  31. Plaintiff, and those similarly situated, and a male employee did their jobs under similar

     working conditions.

  32. Defendant paid Plaintiff, and those similarly situated, less money than a male employee

     doing substantially equal work.

  33. Defendant’s actions violated the Equal Pay Act.

  34. Defendant acted willfully in violating the Equal Pay act with respect to Plaintiff and those

     similarly situated.

                                       PRAYER FOR RELIEF

     WHEREFORE Plaintiff demands relief as follows:

  1. An order awarding damages consisting of the difference between the pay of male employees

     and the pay of Plaintiff, and those similarly situated, during comparable time periods;

  2. An order awarding Plaintiff, and those similarly situated, liquidated damages;

  3. An order enjoining Defendant from further violations of the Equal Pay Act;

  4. An order awarding Plaintiff’s attorney’s fees;

  5. An order awarding the costs of this action;

  6. An order awarding all other relief this Court deems necessary and proper in the premises.


                                                       /s/ Jason R. Ramsland
                                                       Jason R. Ramsland (#29443-29)
                                                       Ball Eggleston PC
                                                       201 Main Street, Suite 810
                                                       Lafayette, IN 47902-1535
                                                       765.742.9046
                                                       jramsland@ball-law.com
                                                       Attorney for Plaintiff

                                    DEMAND FOR JURY TRIAL

     Plaintiff demands trial by jury on all issues so triable.

                                                       /s/ Jason R. Ramsland
                                                       Jason R. Ramsland (#29443-29)
